06/02/2021


 1
                                                                                                  Case Number: DA 21-0208

 2

 3

 4

 5
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
 6

 7                                            DA 21-0208

 8                                        **********
     IN RE THE MARRIAGE OF:                      )
 9                                               )
     ERIN E. NELSON,                             )
10
                                                 )   ORDER WAIVING
11               Petitioner and Appellee,        )   MANDATORY MEDIATION
     and                                         )
12                                               )
     CHAD M. NELSON,                             )
13                                               )
                 Respondent and Appellant.       )
14
                                                 )
15                                               )

16          HAVING reviewed the Appellee’s Motion to Waive Mandatory Mediation, and for good
17   cause shown,
18
            This case is not subject to the mandatory mediation provision as required by M. R. App.
19
     P. 7, and, therefore, the Order of Mediator Appointment is hereby VACATED.
20
            DATED this _____ day of June, 2021.
21

22

23                                                      Supreme Court Justice
24   cc: Dana Charles Christian, Rebecca Robyn Swandal
         Christopher J. Gillette, and Kevin S. Brown
25

26

27

28                                                  1
                                                                                       Electronically signed by:
                                                                                             Mike McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                             June 2 2021